MEMORANDUM *
Appellant Sandra Stickney (Stickney) challenges the district court’s ruling that a transmutation of residential property interests from community property to tenancies in common constituted a fraudulent transfer.
Although it appears that the district court’s ruling on the merits was supported by the record, the district court lacked jurisdiction because Stickney failed to establish that “[her] action falls within an unequivocally expressed waiver of sovereign immunity ...” Dunn & Black, P.S. v. United States, 492 F.3d 1084, 1088 (9th Cir.2007) (citation omitted).
1. The district court lacked jurisdiction over Stickney’s quiet title action brought pursuant to 28 U.S.C. § 2410. See Dunn & Black, 492 F.3d at 1092 n. 9 (“[A] plaintiff cannot seek relief for monies or property already in the hands of the IRS in a § 2410 quiet title action.”) (citation and internal quotation marks omitted).
2. The district court also lacked jurisdiction under 26 U.S.C. § 7433, which applies only to the direct taxpayer and not to *617third parties such as Stickney. See Allied/Royal Parking L.P. v. United States, 166 F.3d 1000, 1003 (9th Cir.1999).
3. For the same reason, 26 U.S.C. § 7432 did not confer jurisdiction. See Soghomonian v. United States, 82 F.Supp.2d 1134, 1143 (ED.Cal.1999); cf. Allied/Royal Parking, 166 F.3d 1000 at 1003.
4. Finally, jurisdiction was lacking under 26 U.S.C. § 7426, as Stickney’s action did not involve a wrongful levy or a substituted fund. See Sessler v. United States, 7 F.3d 1449, 1451-52 (9th Cir.1993) (“[Election 7426 is not a broad grant of jurisdiction for suit brought by any third-party interest-holder; it only waives immunity when there’s been a wrongful levy.”) (internal quotation marks omitted); see also United States v. Williams, 514 U.S. 527, 537-38, 115 S.Ct. 1611, 131 L.Ed.2d 608 (1995).
VACATED and REMANDED for dismissal.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.